         Case 1:19-cr-00660-PAC Document 25 Filed 09/30/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                     September 30, 2020


VIA ECF

The Honorable Paul A. Crotty
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     United States v. Michael Paulsen, 19 Cr. 660 (PAC)

Dear Judge Crotty:

         The Government respectfully requests that the Court enter the attached protective order,
which defense counsel for defendant Michael Paulsen has signed. The Government requests
entry of this order because it intends to provide to the defendant, pursuant to Federal Rule of
Criminal Procedure 16, unredacted versions of certain documents that contain personal
identification information and other private, sensitive, and confidential information.

                                                     Respectfully submitted,

                                                     Audrey Strauss
                                                     Acting United States Attorney


                                             By:     __/s/_______________________
                                                     Elinor Tarlow / Daniel Wolf
                                                     Assistant United States Attorneys
                                                     (212) 637-1036 / 2337



CC:    Joseph Sorrentino, Esq.
